EXHIBIT 10.2
 
FIRST AMENDMENT TO
 
SECURED CONVERTIBLE DRAWDOWN PROMISSORY NOTE
 
This First Amendment to Secured Convertible Drawdown Promissory Note (this
“Amendment”), dated as of November 8, 2013, is by and between Wound Management
Technologies, Inc., a Texas corporation (“WTI”), Wound Care Innovations, LLC, a
Nevada limited liability company (“WCI”), Resorbable Orthopedic Products, LLC, a
Texas limited liability company (“ROP”), BioPharma Management Technologies,
Inc., a Texas corporation (“BMT”), and Brookhaven Medical, Inc., a Delaware
corporation (“Lender”).  Capitalized terms used herein but not defined herein
shall have the respective meanings ascribed to them in the Agreement (as defined
below).
 
W I T N E S S E T H:
 
WHEREAS, WTI, WCI, ROP, BMI and Lender are the “makers” and Lender is the
“payee” under that certain Secured Convertible Drawdown Promissory Note, dated
October 15, 2013 (the “Note”); and
 
WHEREAS, WTI, WCI, ROP, BMI and Lender desire to amend the Note as provided
below;
 
NOW, THEREFORE, in consideration of the premises and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged,
WTI, WCI, ROP, BMI and Lender hereby agree as follows:
 
A G R E E M E N T:
 
1. Amendment to Note.  The Note is hereby amended to change the date referenced
in Section 6(a)(i) of the Note from “November 10, 2013” to “December 2, 2013”.
 
2. Attachment to Note.  WTI, WCI, ROP, BMI and Lender shall attach a copy of
this Amendment to the Note.
 
3. Miscellaneous.
 
(a) This Amendment shall be governed by, and construed and interpreted in
accordance with, the laws of the State of Texas.
 
(b) Except as specifically provided herein, the Note shall remain in full force
and effect.
 
(c) This Amendment may be executed in two or more counterparts, each of which
shall be deemed an original, but all of which together shall constitute one and
the same instrument.
 
[Signatures on following page]
 
 
 
 
 
 
 
IN WITNESS WHEREOF, WTI, WCI, ROP, BMI and Lender have executed this Amendment
as of the date first above written.
 
 

 
WOUND MANAGEMENT TECHNOLOGIES, INC.
         
 
By:
/s/ Robert H. Lutz, Jr.      
Robert H. Lutz, Jr.,
     
Chief Executive Officer and President
           
WOUND CARE INNOVATIONS, LLC
            By: /s/ Robert H. Lutz, Jr.       Robert H. Lutz, Jr.,      
Chief Executive Officer
           
RESORBABLE ORTHOPEDIC PRODUCTS, LLC
            By: /s/ Robert H. Lutz, Jr.       Robert H. Lutz, Jr.,      
President            
BIOPHARMA MANAGEMENT TECHNOLOGIES, INC.
          By: /s/ Robert H. Lutz, Jr.      
Robert H. Lutz, Jr.,
      President  


